DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al [Pat. No. 6,716,464] in view of Guthrie et al [Pat. No. 2,135,334] and Morris Jr [Pat. No. 5,439,694].
Schlegel et al teach a method for processing fresh meat (title) comprising placing a batch of the meat in a chamber (Figure 1, #1), treating the meat by maintaining an oxygen concentration of at least 50% (column 4, lines 34-45), a storage time of 5-15 hr (column 3, line 50), a pressure of 10-20 bar (column 8, line 65), the treatment providing improved storage stability  and intense red color (column 1, lines 40-45), the meat including beef, pork, game, and poultry (column 1, lines 4-7), and the treatment of consumer portions (column 2, line 55).
Schlegel et al do not explicitly recite disinfecting a carcass and a temperature above 10C (claim 1), treating within 30 minutes of slaughter (claim 2), cooling (claim 3), a temperature above 30C (claim 5), heating (claim 6), and a continuous process (claim 12).
Guthrie et al teach a method for aging and pickling meat (title) by maintaining a meat temperature of 110-140F, or 43-60C, to prevent spoilage and destroying bacteria in the meat (page 1, column 1, lines 39-60), using gases to maintain the temperature (page 3, column 2, lines 12-16), and the meat being poultry (page 3, column 1, line 72).
Morris Jr teaches a continuous method for poultry preparation (title) comprising a steam chamber receiving a continuous supply of poultry carcasses (Figure 1, #20), the conventional knowledge that salmonella bacteria were killed by heat at 150F in only 7 seconds (column 2, line 20), the steam preheating the skin and all exposed surfaces of the poultry before moving the carcasses to a chiller (column 1, line 52-56), the steaming occurring immediately after slaughter and evisceration (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed disinfection, heating, cooling, immediate treatment, and continuous processing into the invention of Schlegel et al, in view of Guthrie et al and Morris Jr, since all are directed to methods of processing poultry, since Schlegel et al already included poultry preservation with high concentrations of oxygen (column 1, line 5) as well as the meat being a consumer portion size (column 2, line 55), since anaerobic bacteria were commonly known to be vulnerable to oxygen, since salmonella was a common anaerobic bacteria found in poultry, since consumers commonly purchased whole chicken carcasses at grocery stores, since poultry preservation treatments commonly included maintaining a meat temperature of 110-140F, or 43-60C, to prevent spoilage and destroying bacteria in the meat (page 1, column 1, lines 39-60), using gases to maintain the temperature (page 3, column 2, lines 12-16), and the meat being poultry (page 3, column 1, line 72) as shown by Guthrie et al; since heat was also a common means for eliminating salmonella bacteria (column 2, line 20) as shown by Guthrie et al, since poultry was commonly surface sterilized immediately after slaughter and evisceration (abstract) by steam preheating the skin and all exposed surfaces of the poultry before moving the carcasses to a chiller (column 1, line 52-56) as shown by Morris Jr, since the combination of high oxygen and heat treatment would have effectively reduced or eliminated both aerobic and anaerobic bacteria present on the poultry of Schlegel et al and thus provided a safer product for the consumer, since subsequent cooling of the disinfected poultry carcass of Schlegel et al would have enabled a longer storage time before consumption by the consumer, since disinfecting the poultry carcasses immediately after slaughter would have prevented any bacteria present from proliferating prior to the disinfection treatment of Schlegel et al, and since a continuous process would have enabled a higher production rate for the process of Schlegel et al, in view of Guthrie et al and Morris Jr, and thus greater availability for the consumer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al, in view of Guthrie et al and Morris Jr, as applied above, and further in view of Borup [Pat. No. 5,045,021].
Schlegel et al, Guthrie et al, and Morris Jr teach the above mentioned concepts. Schlegel et al do not explicitly recite a jet of gas comprising oxygen (claim 10). Borup teaches a continuous method for heat treating carcasses by use of air jets (Figure 1, #19, 14; column 4, line 46-59) wherein air commonly included oxygen, and the air was humid and had a temperature of 60-75C or 140-167F (column 3, lines 18-22). It would have been obvious to one of ordinary skill in the art to incorporate the claimed jet into the invention of Schlegel et al, in view of Guthrie et al, Morris Jr, and Borup; since all are directed to methods of treating meat, since Schlegel et al already included oxygen treatment, since Morris J already included heating with steam, since meat processes commonly used heated and humidified air jets as shown by Borup, and since air jets would have also been useful for blasting off bacteria and other forms of contamination from the carcass surface and thus creating a safer product in the method of Schlegel et al, in view of Borup.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792